Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 7, 2010 CURTISS-WRIGHT CORPORATION ( Exact Name of Registrant as Specified in Its Charter) Delaware 1-134 13-0612970 (State or Other (Commission File (IRS Employer Jurisdiction of Number) Identification No.) Incorporation) 10 Waterview Boulevard Parsippany, New Jersey 07054 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (973) 541-3700 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May 11, 2010, a performance share plan (PSP) payout was made to Martin R. Benante, Chief Executive Officer, Glenn E. Tynan, Chief Financial Officer, David J. Linton, Co-Chief Operating Officer, David C. Adams, Co-Chief Operating Officer, and Michael J. Denton, General Counsel on the 2006 PSP grants under Curtiss-Wright Corporations (the Company) 2005 Omnibus Long-Term Incentive Plan covering performance for the period 2007-2009. Shown below is the PSP payout table for the performance period 2007-2009: 2007-2009 Target US Dollar Number of Payout Value Shares Payout % Shares Benante $210,000 5,718 83.50% Tynan $196,560 5,352 83.50% Denton $163,134 4,442 83.50% Adams $201,825 5,495 92.78% Linton $222,300 6,053 85.73% Item 5.07 Submission of Matters to a Vote of Security Holders The Company held its Annual Meeting of Stockholders on May 7, 2010. The following matters set forth in the Companys Proxy Statement dated March 26, 2010, which was filed with the Securities and Exchange Commission pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended, were voted upon with the results indicated below. 2 1. The nominees listed below were elected directors with the respective votes set forth opposite their names: FOR WITHELD Martin R. Benante S. Marce Fuller Allen A. Kozinski Carl G. Miller William B. Mitchell John R. Myers John B. Nathman William W. Sihler Albert E. Smith 2. A proposal seeking ratification of the appointment of Deloitte & Touche LLP as the Companys independent registered public accounting firm for 2010 was approved, with the votes cast as follows: FOR AGAINST ABSTENTIONS 3. A proposal seeking approval of an amendment to the Companys 2005 Omnibus Long-Term Incentive Plan was approved, with the votes cast as follows: FOR AGAINST ABSTENTIONS BROKER NON-VOTES 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CURTISS-WRIGHT CORPORATION By: /s/ Glenn E. Tynan Glenn E. Tynan Vice-President and Chief Financial Officer Date: May 12, 2010 4
